Filed 12/2/13 P. v. Okuma CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----



THE PEOPLE,                                                                                  C072427

                   Plaintiff and Respondent,                                     (Super. Ct. No. 12F02730)

         v.

DARRELL ONEIL OKUMA,

                   Defendant and Appellant.




         This case comes to us pursuant to People v. Wende (1979) 25 Cal. 3d 436 (Wende),
which requires that, at counsel’s request, we review the entire record to determine
whether there are any arguable issues that might benefit the defendant.
                                            PROCEDURAL FACTS
         Following the denial of defendant Darrell Oneil Okuma’s motion to suppress
evidence, a jury convicted him of possession of methamphetamine. Defendant then
admitted one allegation of a prior serious felony conviction and three allegations of
service of a prior prison term.


                                                             1
       The court sentenced defendant to state prison for seven years, consisting of the
mid-term of two years, doubled to four because of the strike, plus an additional one year
for each service of a prior prison term. The court awarded defendant 337 days of
presentence custody credit, consisting of 169 days served plus 168 days for conduct. The
court imposed restitution fines and fees as follows: $240 in accordance with Penal Code
sections 1202.4 and 1202.45; a $40 court security fee (Pen. Code, § 1465.8), and a
$30 conviction fee (Gov. Code, § 70373).
                             FACTS FROM JURY TRIAL
       On April 13, 2012, at 1:20 p.m., Sacramento City Police Officer Sameer Sood and
his partner Officer Hall were on patrol in a marked police vehicle when they saw
defendant standing near an open garbage bin. Sood made eye contact with defendant,
who then smiled and said that he was “just waiting for a ride.” Sood said that was fine
and asked for defendant’s name. Defendant responded, “Okuma,” and said that was his
complete name. Finding this odd, Sood got out of the patrol car and approached
defendant to see if he could further identify him. As Sood approached defendant, the
latter appeared nervous and began patting his hands on his jacket and pants. Concerned
for his safety, Sood asked defendant to stop patting his clothing. As Sood got closer to
defendant, the latter said, “I just stole some crystal from some girl.” Sood searched
defendant and found methamphetamine in a plastic baggie.
       Defendant testified that he had been staying at a nearby motel with his friend
Kendra. Defendant left the motel and took a baggie of methamphetamine from Kendra
because it was “hurting her.” Defendant’s intention was to throw away the baggie of
methamphetamine, but Officer Sood stopped him before he could do so.
       A check of the records of the motel where defendant claimed he stayed did not
support his story. There was no record of a person named Okuma or Kendra having
stayed on April 12 and/or 13 as defendant claimed. In fact, the records showed that the
room numbers defendant gave for his stay were vacant on those dates.

                                             2
                                       DISCUSSION
       Appointed counsel has filed an opening brief requesting that we review the record
to determine whether there are any arguable issues that could result in a more favorable
outcome for defendant. (Wende, supra, 25 Cal. 3d 436.) Counsel has informed defendant
of his right to file a supplemental brief within 30 days of the filing of the opening brief.
More than 30 days from that date elapsed and we have had no communication from
defendant. We have thoroughly reviewed the entire record and have been unable to find
any issues from which defendant might obtain a more favorable outcome.
                                      DISPOSITION
       The judgment is affirmed.



                                                             RAYE               , P. J.



We concur:



          BUTZ               , J.



          HOCH               , J.




                                              3